Case 2:12-cv-09012-AB-FFM Document 574 Filed 02/05/20 Page 1 of 6 Page ID #:20543


     1
     2
     3
     4
     5
     6
     7
     8
     9
   10                      UNITED STATES DISTRICT COURT
   11                     CENTRAL DISTRICT OF CALIFORNIA
                                WESTERN DIVISION
   12
   13
          DUNCAN ROY; et al.,                      Case No. CV 12-09012 AB (FFMx)
   14                                              Consolidated with:
                         Plaintiffs,               Case No. CV 13-04416 AB (FFMx)
   15     vs.
                                                   Honorable André Birotte Jr.
   16     LOS ANGELES COUNTY SHERIFF’S
          DEPARTMENT; et al.,                      JUDGMENT
   17
                       Defendants.
   18     _________________________________
   19
          GERARDO GONZALEZ; et al.,
   20
                        Plaintiffs,
   21
          vs.
   22
          IMMIGRATION AND CUSTOMS
   23     ENFORCEMENT; et al.,
   24                   Defendants.
   25
   26
   27
   28

                                              1.
Case 2:12-cv-09012-AB-FFM Document 574 Filed 02/05/20 Page 2 of 6 Page ID #:20544


     1         In accordance with the evidence considered at trial, the Court’s Findings of

     2   Fact and Conclusions of Law, issued on September 27, 2019 (Dkt. No. 548), and

     3   the Court’s Order regarding the Gerardo Gonzalez (“Gonzalez”) et al. Plaintiffs’

     4   Motion for Partial Summary Judgment, issued on February 7, 2018 (Dkt. No.

     5   346), the Court enters the following Judgment resolving all claims:

     6         Judgment is entered in favor of Plaintiff Gonzalez and the Probable Cause

     7   Subclass1 on their claims that Immigration and Customs Enforcement (“ICE”)

     8   violates the Fourth Amendment by (1) issuing detainers based on probable-cause

     9   determinations from database searches alone (Dkt. No. 548) and (2) by issuing

   10    detainers based on probable-cause determinations from evidence of foreign place

   11    of birth and no match in a federal immigration database (Dkt. No. 346).

   12          Judgment is entered in favor of Plaintiff Gonzalez and the Probable Cause

   13    Subclass on their claim that ICE violates the Fourth Amendment by issuing

   14    detainers to state and local law enforcement agencies in states that do not

   15    expressly authorize civil immigration arrests in state statute. (Dkt. No. 548).
   16          Judgment is entered in favor of Plaintiffs Gonzalez and Simon Chinivizyan
   17    and the Statutory Subclass2 on their claim that ICE violates 8 U.S.C. section
   18    1357(a)(2) by issuing detainers without either issuing an administrative warrant
   19
   20    1
           The Probable Cause Subclass is comprised of all current and future persons who
   21    are subject to an immigration detainer issued by an ICE agent located in the
         Central District of California, where the detainer is not based upon a final order
   22    of removal signed by an immigration judge or the individual is not subject to
   23    ongoing removal proceedings and the detainer was issued solely on the basis of
         electronic database checks. (Dkt. No. 548 at 3, n.1).
   24    2
           The Statutory Subclass is comprised of all current and future persons who are
   25    subject to an immigration detainer issued by an ICE agent located in the Central
         District of California, where the detainer is not based upon a final order of
   26    removal signed by an immigration judge or the individual is not subject to
   27    ongoing removal proceedings for whom ICE did not issue an administrative
         warrant of arrest at the time it issued an immigration detainer. (Dkt. No. 548 at 3,
   28    n.1).

                                                  2.
Case 2:12-cv-09012-AB-FFM Document 574 Filed 02/05/20 Page 3 of 6 Page ID #:20545


     1   or determining that a person “is likely to escape before a warrant can be obtained

     2   for [their] arrest.” (Dkt. No. 346).

     3          WHEREAS ICE violates the Fourth Amendment by issuing detainers for

     4    Probable Cause Subclass members based solely on federal database searches that

     5    rely upon information from sources that lack sufficient indicia of reliability for a

     6    probable-cause determination for removal (Dkt. No. 548);

     7          WHEREAS ICE violates the Fourth Amendment by issuing detainers to

     8   state and local law enforcement agencies in states that do not expressly authorize

     9   civil immigration arrests on detainers in state statute, and violated the Fourth

   10    Amendment in issuing such detainers (Dkt. No. 548);

   11           WHEREAS evidence of foreign place of birth and no match in a federal

   12    immigration database does not establish probable cause of alienage and

   13    removability under the Fourth Amendment (Dkt. No. 346);

   14           WHEREAS ICE violates 8 U.S.C. section 1357(a)(2) when it issues

   15    detainers without either an administrative warrant or a determination that a
   16    person “is likely to escape before a warrant can be obtained for their arrest”
   17    (Dkt. No. 346);
   18           IT IS HEREBY ORDERED, ADJUDGED AND DECREED THAT:
   19           1. The federal databases that ICE relies on to issue its detainers are not
   20              reliable sources, when viewed together or on their own, for purposes
                   of establishing probable cause of alienage and removability when an
   21              individual does not have a removal order or is not in ongoing removal
   22              proceedings.

   23                  a. The most reliable source of information about a person’s
   24                     citizenship or immigration status (where a person is not subject
                          to a removal order or ongoing removal proceedings) is the
   25                     individual because some questions regarding an individual’s
   26                     citizenship or immigration status can only be answered through
                          an interview. Other reliable sources of information about an
   27                     individual’s citizenship or immigration status are the A-File, if
   28

                                                   3.
Case 2:12-cv-09012-AB-FFM Document 574 Filed 02/05/20 Page 4 of 6 Page ID #:20546


     1                    the individual has an A-File;3 and physical copies of documents
                          demonstrating current citizenship and/or immigration status.
     2                    (Dkt. No. 548 at 23–24).
     3
                      b. Prior to issuing a detainer to any individual who has not been
     4                   ordered removed, is not in removal proceedings, and has not
     5                   been interviewed, and in addition to other investigatory steps an
                         ICE agent takes as a matter of policy and/or their own
     6                   discretion, ICE shall confirm the individual’s identity through a
     7                   biometric match.

     8          2. Immigration detainers previously issued against members of the
     9             Probable Cause Subclass are declared null and void, and ICE shall
                   immediately rescind all such detainers.
   10
   11           3. ICE, including the ICE Los Angeles Field Office and the Pacific
                   Enforcement Response Center (the “PERC”), is permanently enjoined
   12              from issuing detainers seeking the detention of Probable Cause
   13              Subclass members to law enforcement agencies in states that lack
                   state law permitting state and local law enforcement agencies to make
   14              civil immigration arrests based on civil immigration detainers only.
   15
                4. ICE, including the ICE Los Angeles Field Office and the PERC, is
   16              permanently enjoined from issuing detainers to Probable Cause
   17              Subclass members based solely on database searches that rely upon
                   information from sources that lack sufficient indicia of reliability for a
   18              probable cause determination for removal.
   19
                5. Should ICE move the PERC, or any successor(s) performing the
   20              detainer functions of the PERC, to a location outside of the Central
   21              District of California, ICE shall:
   22
   23
   24    3
           An A-File is a physical file that contains hard copy documents on a person’s
   25    immigration status. A-Files are capable of painting a more robust picture of a
         person’s immigration status than database information. They are readily
   26    obtainable by ICE to review prior to issuing a detainer, and may be delivered by
   27    expedited mail without serious difficulty. (Dkt. No. 548 at 23–24). Short of an
         interview, the A-File is the next best source of information about a person’s
   28    citizenship and immigration status.

                                                  4.
Case 2:12-cv-09012-AB-FFM Document 574 Filed 02/05/20 Page 5 of 6 Page ID #:20547


     1                a. Notify the Court and the Plaintiffs in writing 30 days before any
                         move occurs; and
     2
     3                b. Continue to be bound by this injunction with respect to the
                         detainer functions of the PERC.
     4
     5        IT IS FURTHER ORDERED THAT, to monitor and ensure
         compliance with this injunction,
     6
     7          6. Within 30 days of the entry of this Judgment, Defendants shall
                   provide notice to local, state, and federal law enforcement agencies
     8             that could have been issued a detainer to be served on a member of
     9             the Probable Cause Subclass, informing these agencies of this
                   Judgment, and advising them of the contents of the Court’s ruling and
   10              its impact on detainers issued by ICE. This notice shall be posted
   11              prominently on ICE’s website and circulated to all state and local law
                   enforcement agencies to whom ICE issues detainers. Defendants shall
   12              specifically inform these agencies that a detainer does not provide the
   13              legal authority for a state or local law enforcement officer to make a
                   civil immigration arrest. (Dkt. No. 548 at 30, ¶ 20).
   14
   15           7. Within 45 days of the entry of this Judgment, Defendants shall
                   provide a report to the Court explaining how they complied with
   16              paragraph 6, including copies of any and all memoranda, directives,
   17              written guidance, notices, forms, and other communications made to
                   effectuate this Judgment. Defendants’ report should also include:
   18
   19                 a. Any additional plans they have for notifying local, state, and
                         federal law enforcement agencies of this Judgment; and
   20
   21                 b. The number of detainers Defendants rescinded in compliance
                         with this Judgment.
   22
   23           8. Within 90 days of the entry of this Judgment, ICE shall adopt and
                   implement any policies, practices, trainings, and systems changes
   24              necessary to ensure consistent and effective compliance with the
   25              Court’s Findings of Fact and Conclusions of Law (Dkt. No. 548) and
                   this Judgment. ICE shall provide Plaintiffs and the Court with copies
   26              of any such policies, practices, trainings, or systems changes made.
   27
   28

                                                 5.
Case 2:12-cv-09012-AB-FFM Document 574 Filed 02/05/20 Page 6 of 6 Page ID #:20548


     1          This Court retains jurisdiction to entertain such further proceedings and to
         enter such further orders as may be necessary or appropriate to implement and
     2
         enforce the provisions of this Order and Judgment.
     3
               IT IS SO ORDERED.
     4
     5
     6
         Dated: February 5, 2020          _______________________________________
     7                                    ANDRÉ BIROTTE JR.
     8                                    UNITED STATES DISTRICT JUDGE
     9
   10
   11
   12
   13
   14
   15
   16
   17
   18
   19
   20
   21
   22
   23
   24
   25
   26
   27
   28

                                                  6.
